Title: To George Washington from Hannah Stephens, 9 December 1791
From: Stephens, Hannah
To: Washington, George



Concord [Mass.] December 9th 1791

To the President, Senate, and House of Representatives of the United States of America in Congress assembled—
The memorial of Hannah Stephens of Concord in the County of Middlesex and Commonwealth of Massachusetts, wife of Isaac Stephens now a prisoner in Algiers: Humbly sheweth that her husband sailed from the Port of Boston in said Commonwealth on the twenty fourth day of June Anno Domini 1785, in the Schooner Nancy of which he was Commander bound to Cadiz, and was taken on the twenty fourth day of July in the same Year by the Algerines, and has ever since remained a prisoner among them, deprived of his liberty & of every mean of providing for himself, his wife or Children, said Stephens left three children the eldest of which is a daughter fourteen years old, sickly and not able to support herself, and the other two still remain a great expense to their mother. Said Stephens several years previous to his last sailing from Boston, bought a house and small piece of Land in said Concord for his wife and family, that they might have a certain home, whilst he pursued the Business of a Mariner, and paid part of the purchase money; but by means of his great misfortune in being made a prisoner, he has been unable to complete the purchase, and the money that has been paid is lost by reason of the failure of the payment of the Remainder: therefore your Memorialist has been turned out of Doors, and driven to the cruel necessity of doing the lowest duties of a Servant to prevent herself, and her helpless children from suffering

hunger, and nakedness. The Sufferings of your Memorialist and of her Children become insupportable when added to the Distress she feels for her husband, who is continually representing by his Letters his melancholy situation, and praying for the interposition of the United States in his behalf. Your Memorialist in this her destitute and forsaken Condition, humbly begs the interposition of the United States for her husband, that they would devise some way by which he may be freed from his present state of Captivity, that she and her helpless children may once more enjoy the great pleasure of seeing their long lost friend, at liberty and in his native land—Your Memorialist is likewise under the necessity of entreating, and she now does in the most humble manner, entreat that the Legislature of the United States would also take her necessitous Circumstances into their wise Consideration, and make some provision for the subsistence of herself and her Children, in order that she may have some Alleviation of her accumulated Load of human Woe—as in Duty bound shall ever pray

Hannah Stephens

